Citation Nr: 1524359	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO. 14-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1998 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran has also been diagnosed with major depressive disorder, schizoaffective disorder and bipolar disorder, thus possibly warranting expansion of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the appeal thus far has only concerned PTSD, and as the re-characterization of the issue to include the other diagnoses could affect whether reopening needs to be addressed, for the purposes of this remand the Board will not re-characterize the issue on appeal at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

When new request for a personal hearing are submitted after 90 days following notice of certification of the appeal to the Board, good cause must be shown. 38 C.F.R. § 20.1304(b). In this case, the Veteran's representative submitted a timely substantive appeal in January 2014, indicating that the Veteran did not want a hearing. In subsequent July 2014 correspondence, the Veteran's representative indicated that from approximately August 2013 to July 2014 he was unable to get in contact with the Veteran and, in an effort to preserve his appeal, submitted a substantive appeal and indicated that no hearing was requested. Having now reestablished contact with the Veteran, the representative has indicated that the Veteran would like to request a videoconference hearing before a Veterans Law Judge. The Board finds that this explanation for the delayed hearing request constitutes good cause. Id. Therefore, the claim must be remanded so that the requested videoconference hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify him of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


